USCA4 Appeal: 21-7376      Doc: 6        Filed: 07/29/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7376


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        KENNETH STUART, a/k/a Bones, a/k/a Maurice Beale, a/k/a Brutal, a/k/a Hooda,
        a/k/a Kenneth Steward,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Raymond A. Jackson, Senior District Judge. (2:17-cr-00061-RAJ-LRL-1; 2:21-
        cv-00226-RAJ


        Submitted: May 31, 2022                                             Decided: July 29, 2022


        Before GREGORY, Chief Judge, and THACKER and QUATTLEBAUM, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Kenneth Stuart, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7376      Doc: 6         Filed: 07/29/2022      Pg: 2 of 2




        PER CURIAM:

               Kenneth Stuart seeks to appeal the district court’s orders dismissing as untimely

        his 28 U.S.C. § 2255 motion and denying his Fed. R. Civ. P. 59(e) motion. See Whiteside v.

        United States, 775 F.3d 180, 182-83 (4th Cir. 2014) (en banc) (explaining that § 2255

        motions are subject to one-year statute of limitations, running from latest of four

        commencement dates enumerated in 28 U.S.C. § 2255(f)). The orders are not appealable

        unless a circuit justice or judge issues a certificate of appealability.         28 U.S.C.

        § 2253(c)(1)(B). A certificate of appealability will not issue absent “a substantial showing

        of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here, the district

        court denies relief on procedural grounds, the prisoner must demonstrate both that the

        dispositive procedural ruling is debatable and that the motion states a debatable claim of

        the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

        Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Stuart has not made

        the requisite showing. Accordingly, we deny a certificate of appealability, deny Stuart’s

        motion to unseal, and dismiss the appeal. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                       DISMISSED




                                                     2